— In an action, inter alia, for an accounting and for imposition of a constructive trust, *368the defendants Grant and Mid Hudson Gallery, Inc. appeal from an order of the Supreme Court, Kings County (Pino, J.), dated August 1, 1985, which granted the plaintiff’s motion for an order compelling them to comply with his notice for discovery and inspection.
Ordered that the order is affirmed, with costs. The appellants’ time to comply with the plaintiff’s notice for discovery and inspection is extended until 30 days after service upon them of a copy of this decision and order, with notice of entry.
Special Term properly ordered compliance with the plaintiff’s notice for discovery and inspection of documents. The automatic stay of disclosure provided for by CPLR 3214 (b) is no bar to the enforcement of the plaintiff’s notice, as there has been no motion in the instant action which would trigger the applicability of that section. Mollen, P. J., Bracken, Lawrence and Kooper, JJ., concur.